DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  The limitation “the longitudinal”, in line 8 page 23, appears to be missing the term “direction”.  The examiner believes the limitation is meant to be “the longitudinal direction” which is used throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata JPH10185507A (applicant disclosed art and English machine translation provided by examiner).

Regarding independent claim 1, Miyata teaches, in Figure 1, a magnetic position measuring device (Fig. 1), comprising: 
a magnetic scale (scale 10); and 
a scanning unit (magnetic sensor head 14), the magnetic scale and the scanning unit being movable relative to each other in at least one measuring direction (para [0002] and measuring along the x-axis); 
wherein the magnetic scale includes scale regions (magnetic poles 12) positioned at a regular pitch (λ; space between each pole), representing an extension of the scale region along the measuring direction (scale 10 is extended by magnetic poles at a pitch of λ length), and adjacent scale regions having oppositely-oriented magnetizations (scale 10 has alternating N and S poles); 
wherein the scanning unit includes at least one first detector unit cell (reluctance element group 22) having three stripe-shaped magnetoresistive detector elements (reluctance elements 16, 18 and 20; and spaced apart from each other in the x-axis) set apart from one another in the measuring direction, a longitudinal direction of each detector element being oriented perpendicular to the measuring direction (16, 18 and 20 are oriented perpendicular to the x-axis); and 
wherein adjacent detector elements along the measuring direction in the first detector unit cell have a distance from each other equal to one twelfth of the pitch (Fig. 1; para [0013], the δ (spacing between each reluctance element) has an example of λ/8, however one skilled in the art can determine the δ spacing to be λ/12 by using equation 8 as disclosed by Miyata (see the Japanese publication for the equation) since there are innumerable combinations that can satisfy the equation).

Regarding claim 2, Miyata teaches the magnetic position measuring device according to claim 1, and further teaches, in Figure 1, wherein a center detector element (reluctance element 16) has a length 

Regarding claim 3, Miyata teaches the magnetic position measuring device according to claim 2, and further teaches, in Figure 1, wherein the following relationship is satisfied:
La = Lc = Lb / √3; 
La and Lc representing the lengths of the two outer detector elements, Lb representing the length of the center detector element (para [0010 and 0013], L1 is the length of element 16 and L2 is the length of elements 18 and 20. Miyata discloses the relationship r = L1 / L2 with r = √2 as an example.  The example used by Miyata has the center element 16 being √2 larger than elements 18 and 20 and one skilled in the art can determine the r to be √3 by using equation 8 as disclosed by Miyata (see the Japanese publication for the equation) since there are innumerable combinations that can satisfy the equation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Fu et al. 2013/0082699 (called Fu hereinafter).

Regarding claim 18, Miyata teaches the magnetic position measuring device according to claim 1, but fail to teach wherein the detector elements are arranged as anisotropic magnetoresistive sensors.
Fu teaches wherein the detector elements are arranged as anisotropic magnetoresistive sensors (para [0032], magnetic material comprises an anisotropic magnetoresistive material (AMR)).


Regarding claim 19, Miyata teaches the magnetic position measuring device according to claim 1, but fail to teach wherein the detector elements include Permalloy layers having anisotropic magnetoresistance.
Fu teaches wherein the detector elements include Permalloy layers having anisotropic magnetoresistance (para [0032], magnetic material comprises an anisotropic magnetoresistive material (AMR) especially Permalloy).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Miyata with the anisotropic magnetoresistive structure as described by Fu for the purpose of using known magnetoresistive structures to sense an external magnetic field that improves integration with other magnetoresistive sensing components within the same chip.

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the scanning unit includes at least one first detector block, which includes the first detector unit cell and a second detector unit cell having an identical configuration as the first detector unit cell, being arranged along the measuring direction at an offset by a first measuring-direction offset amount relative to the first detector unit cell, and, perpendicular to the measuring direction, being 
wherein the following relationships are satisfied:
V_DEx = P/6;
V_DEy = Lb + Δ1; and
L_DBy=2 * Lb + Δ1; 
V_DEx representing the first measuring direction offset amount, P representing the pitch, V_DEy representing the first transverse direction offset amount, L_DBy representing the detector block length, Δ1 being between 10 μm and 100 μm.”
	Claims 5-8 and 14-15 are indicated as allowable subject matter for depending on claim 4.
Regarding claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the scanning unit includes a first detector block, which includes the first detector unit cell and a second detector unit cell, the second detector unit cell being arranged along the measuring direction at an offset by a first measuring direction offset amount relative to the first detector unit cell, a detector element being part of both the first detector unit cell and the second detector unit cell so that the first detector block includes five detector elements; and wherein the following relationship is satisfied:
V_DEx = P/6; 
V_DEx representing the first measuring direction offset amount, P representing the pitch.”
	Claims 10-13 and 16-17 are indicated as allowable subject matter for depending on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kusumi et al. discloses “Position detecting device” (see 2015/0253162)
Shimizu et al. discloses “Displacement sensor and displacement method” (see 9772198)
Sugino discloses “Magnetic position detecting apparatus” (see 9464919)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867